                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                          Plaintiff,                                      8:07CR367

        vs.
                                                                            ORDER
JAMES C. HART,

                          Defendant.


       This matter is before the court on the motion for appointment of counsel, Filing No. 42,

filed by the defendant.

       IT IS ORDERED that Michael F. Maloney and the Federal Public Defender’s Office for the

District of Nebraska is appointed to represent the above named defendant in this matter. In the

event that the Federal Public Defender accepts this appointment, the Federal Public Defender

shall forthwith file a written appearance in this matter. In the event the Federal Public Defender

should decline this appointment for reason of conflict or on the basis of the Criminal Justice Act

Plan, the Federal Public Defender shall forthwith provide the court with a draft appointment order

(CJA Form 20) bearing the name and other identifying information of the CJA Panel attorney

identified in accordance with the Criminal Justice Act Plan for this district.

       IT IS FURTHER ORDERED that the Clerk shall provide a copy of this order to the Federal

Public Defender for the District of Nebraska.



       Dated this 26th day of July, 2019.


                                                       BY THE COURT:

                                                       s/ Joseph F. Bataillon
                                                       Senior United States District Judge
